Citation Nr: 0525558	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1977 to December 
1984.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In a VA Form 21-4138 (Statement in Support of Claim) dated 
July 2004, the veteran appears to be raising a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran has level II hearing acuity in his right ear 
and level VII hearing acuity in his left ear.

3.  Degenerative joint disease of the veteran's lumbar spine 
manifests as paraspinal tenderness, limitation of motion, 
increased 90 to 100 percent during flare-ups, and pain on 
motion.

4.  Degenerative joint disease of the veteran's lumbar spine 
has not objectively been shown to cause more than moderate 
limitation of motion of the lumbar spine, ankylosis, 
favorable or unfavorable, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or any associated 
neurological abnormality, or to represent a residual of a 
fractured vertebra.

5.  The veteran's service-connected low back disability does 
not involve intervertebral disc disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2004); 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2004)); 68 Fed. Reg. 
51,443 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims at issue in 
this appeal does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in April 2003, before denying the veteran an 
increased evaluation for bilateral hearing loss, granting him 
service connection for degenerative joint disease of the 
lumbar spine, and initially assigning that disability an 
evaluation of 10 percent (later increased to 20 percent) in a 
rating decision dated July 2003.  The timing of this notice 
thus reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.  This notice letter 
referred to the veteran's claim for service connection for a 
low back disability, rather than a claim for a higher initial 
evaluation for that disability.  However, a claim for such an 
evaluation is considered a downstream element of an original 
service connection claim and VA need not provide the veteran 
additional notice of the information and evidence necessary 
to substantiate such a claim.  See VAOGCPREC 8-2003.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2003 notice letter, the RO acknowledged the 
veteran's claims of entitlement to an increased evaluation 
for hearing loss and entitlement to service connection for a 
low back disability, explained to him the evidence needed to 
substantiate those claims, and indicated that it was 
developing his claims pursuant to VA's duty to assist.  As 
part of that duty, the RO informed the veteran that it would 
help him obtain pertinent records on his behalf provided he 
identified the sources of those records.  The RO indicated 
that if the veteran wished VA to obtain any treatment records 
on his behalf, he should sign the enclosed forms authorizing 
their release.  The RO advised the veteran to tell VA about 
any additional information or evidence he wanted to be 
considered in support of his claims or to send such evidence 
directly to VA for review.  

Moreover, in rating decisions dated in July 2003 and July 
2004, a letter dated in May 2004, and a statement of the case 
issued in July 2004, the RO provided the veteran much of the 
same information furnished in the April 2003 notice letter.  
As well, it identified the evidence it had received in 
support of the veteran's claims, the evidence VA was 
responsible for securing, and the evidence it would make 
reasonable efforts to get on the veteran's behalf.  It 
informed the veteran that, ultimately, it was his 
responsibility to ensure VA's receipt of all pertinent 
evidence, explained the reasons for which it denied the 
veteran's claims, and noted the evidence upon which it based 
its denial and the evidence still needed to substantiate 
those claims.  In addition, the RO furnished the veteran the 
provisions pertinent to his claims, including those governing 
VA's duties to notify and assist, and those setting forth the 
former and revised criteria for rating spine disabilities.     

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  In response to 
the RO's inquiries, the veteran indicated that he had not had 
treatment for his disabilities; therefore, the RO could not 
assist the veteran in obtaining treatment records.  The RO 
could and did, however, assist the veteran in conducting 
medical inquiry in an effort to substantiate his claims by 
affording him VA audio and spine examinations, during which 
examiners discussed the severity of the veteran's hearing 
loss and degenerative joint disease of the lumbar spine.

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, no additional action is necessary for the Board to 
proceed in adjudicating this appeal.   



II.  Analysis of Claims

The veteran claims entitlement to an increased evaluation for 
bilateral hearing loss and a higher initial evaluation for 
degenerative joint disease of the lumbar spine.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other 
cases, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  
38 C.F.R. § 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995) (holding that, when assigning a disability 
rating pursuant to a diagnostic code contemplating limitation 
of motion, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



A.  Bilateral Hearing Loss

According to the veteran's written statements submitted 
during the course of this appeal, the 10 percent evaluation 
assigned the veteran's hearing loss does not accurately 
reflect the severity of that condition.  Allegedly, it has 
progressively worsened, interferes with his ability to hear 
conversational speech if the speaker is not within a few feet 
of the veteran, in a group or noisy environment, or on the 
telephone, interferes with his ability to work as a 
policeman, whose duties include having to respond to 
emergency situations to which the veteran is alerted by 
pager, and necessitates the use of hearing aids.  

The RO has evaluated the veteran's bilateral hearing loss as 
10 percent disabling pursuant to 38 C.F.R. § 4.85, Table VII, 
DC 6100 (2004), after applying 38 C.F.R. § 4.86(b).  Hearing 
loss disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness. 38 C.F.R. § 4.85 (2004).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2004).  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's hearing disability picture does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent under DC 6100.   

During active service dated from August 1977 to December 
1984, and a VA examination conducted in March 1985, results 
of audiological testing consistently showed severe high 
frequency sensorineural hearing loss.  There is no evidence 
in the claims file dated from 1986 to 2002.  

In March 2003, the veteran filed a claim for an increased 
evaluation for hearing loss, and in response, the RO afforded 
him two VA audio examinations.  During a VA examination 
conducted in June 2003, an audiometric examination revealed 
the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
40
95
95
LEFT
20
70
95
100

The examiner noted average puretone decibel loss of 61.25 in 
the veteran's right ear and 71.25 in his left ear and speech 
recognition scores of 92 percent in the veteran's right ear 
and 86 percent in his left ear.  He characterized the hearing 
loss as moderate in the right ear and moderately severe in 
the left ear.   

During a VA examination conducted in May 2004, an audiometric 
examination revealed the following pure tone thresholds, in 
decibels:



HERTZ

1000
2000
3000
4000
RIGHT
15
40
95
95
LEFT
15
70
95
100

The examiner noted average puretone decibel loss of 61.25 in 
the veteran's right ear and 70 in his left ear and speech 
recognition scores of 92 percent in the veteran's right ear 
and 90 percent in his left ear.  He indicated that there had 
been no significant change in the veteran's hearing in either 
ear since the previous examination and again characterized 
the veteran's hearing loss as moderate in the right ear and 
moderately severe in the left ear.   

These audiological examination reports reflect that the 
veteran has level II hearing acuity in his right ear and 
level VII hearing acuity in his left ear.  The numeric 
designation of the right ear is derived by applying the 
puretone threshold average of 61.25 and speech discrimination 
score of 92 percent to Table VI.  With regard to the 
veteran's left ear, the provision of 38 C.F.R. § 4.86(b) 
applies.  The numeric designation of the left ear is thus 
derived by comparing the level of hearing acuity shown under 
Table VI with the level of hearing acuity shown under Table 
VIA and then elevating the result to the next higher numeral.  
By applying the greater puretone threshold average of 71.25 
(shown in June 2003) and the lower speech discrimination 
score of 86 percent (also shown in June 2003) to Table VI, 
level III hearing acuity is established.  By applying the 
former score to Table VIA, level VI hearing acuity 
established.  Elevating this higher number one level results 
in Level VII  hearing acuity.  Under 38 C.F.R. § 4.85, Table 
VII, DC 6100, these findings establish the veteran's 
entitlement to a 10 percent evaluation for bilateral hearing 
loss.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
hearing disability picture change.  See 38 C.F.R. § 4.1.  At 
present, however, a 10 percent evaluation is the most 
appropriate given the medical evidence of record.

The Board concludes that the criteria for an evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss, that claim must be 
denied.

B.  Degenerative Joint Disease - Lumbar Spine.

According to the veteran's written statements submitted 
during the course of this appeal, the 20 percent evaluation 
assigned the veteran's low back disability does not 
accurately reflect the severity of his low back 
symptomatology.  This symptomatology allegedly includes pain 
and stiffness, especially after heavy lifting, and 
significantly interferes with his job by distracting him when 
he needs to have a clear mind.  

In this case, the RO has evaluated degenerative joint disease 
of the veteran's lumbar spine as 20 percent disabling 
pursuant to DCs 5292 and 5293.  The diagnostic codes 
pertinent to back ratings were amended during the course of 
the veteran's appeal.  Prior to the amendment, Diagnostic 
Code 5293 governed ratings of intervertebral disc syndrome.  
Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2004)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5243 now governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of the case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
statement of the case issued in July 2004, the RO informed 
the veteran of the former and revised criteria for rating 
diseases and injuries of the spine, including intervertebral 
disc syndrome, and considered his claim for a higher initial 
evaluation pursuant to those criteria. 

Prior to September 26, 2003, DC 5292 provided that a 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a maximum evaluation of 40 
percent was assignable for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Prior to September 23, 2002, an evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral 
disc syndrome under Diagnostic Code 5293.  A 40 percent 
evaluation was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, an evaluation in excess of 20 
percent was also assignable for ankylosis of the lumbar 
spine, complete bony fixation (ankylosis) of the spine at a 
favorable angle, or certain residuals of a fractured 
vertebra.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A maximum evaluation of 60 percent is to be assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic 
code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

During active service, the veteran received treatment, 
including physical therapy, for back complaints.  Examiners 
noted back pain, paralumbar tenderness, and decreased range 
of motion secondary to discomfort.   

Since discharge, the veteran has undergone VA examinations of 
his back, but received no back treatment.  (Initially the 
veteran reported that he was seeing a chiropractor for his 
back problems, but subsequently, he indicated that he 
received no treatment for his back.)  

During a VA spine examination conducted in May 2003, the 
veteran reported back pain, which increased on heavy lifting, 
back stiffness, no problem walking, and a flare-up in 1985, 
which incapacitated him for several days secondary to pain.  
The veteran also reported that his back did not interfere 
with daily living.  The examiner noted a steady gait, an 
ability to change positions, stand on his heels and toes and 
squat fully and rise from a standing position without 
difficulty, and equal strength bilaterally to the lower 
extremities.  The veteran complained of pain into the 
vertebral bodies of the lumbosacral spine, but not on 
stimulation of the sciatic nerve notch.  There was no 
tenderness or spasms palpable.  The veteran had forward 
flexion to 75 degrees and backward extension to 30 degrees 
without pain.  He also had lateral bending bilaterally to 35 
degrees.  All reflexes were intact and equal bilaterally.  
The veteran denied problems with stooling or incontinence of 
stools and urine.  Based on x-rays, the examiner diagnosed 
mild degenerative joint disease of the lumbar spine with mild 
scoliosis.  

During a VA spine examination conducted in May 2004, the 
veteran reported constant back pain at L5, stiffness when 
driving for three to four hours, a dull ache rated 3-4 on a 
scale of 1-10, flare-ups rated 6-7 on a scale of 1-10, which 
were precipitated by overuse, associated erectile dysfunction 
and left leg numbness to the knee during flare-ups.  He 
denied using ambulation aids and undergoing surgery.  He 
indicated that he had been diagnosed with an anterior 
herniation of the lumbar discs.  The examiner noted a 
straight spine, symmetrical musculature, normal spinal 
curvature, paraspinal tenderness on the left, no muscle 
spasms, forward flexion to 90 of 90 degrees with pain, 
extension to 25 of 30 degrees with pain, lateral flexion 
bilaterally to 30 of 35 degrees, lateral rotation bilaterally 
to 30 of 30 degrees.  Range of motion and strength were not 
affected by repetition times five.  The examiner indicated 
that a rare flare-up with pain increased the veteran's 
limitation of motion by 90 to 100 percent; the veteran 
stopped all activity during these flare-ups.  The examiner 
noted no sensory deficit, symmetrical motor strength, deep 
tendon reflexes of 2+, palpable pedal pulses and a negative 
LaSegue sign.  X-rays showed small osteophytes, maintained 
disc space and the same findings as previously shown.   The 
examiner diagnosed mild scoliosis and mild degenerative 
arthritis.  He commented that the veteran's back had become 
more painful since the last examination and was causing 
slightly decreased range of motion.

The above evidence establishes that degenerative joint 
disease of the veteran's lumbar spine manifests as paraspinal 
tenderness, limitation of motion, increased 90 to 100 percent 
during flare-ups, and pain on motion.  The limitation of 
motion of the lumbar spine has not, however, objectively been 
shown to be more than moderate.  As the examiner explained 
during the veteran's most recent VA spine examination, the 
veteran had full range of flexion (to 90 of 90 degrees) and 
full range of lateral rotation bilaterally (to 30 of 30 
degrees), approximately 80 percent full range of extension, 
and approximately 80 percent full range of lateral flexion 
bilaterally.  Therefore, even during rare flare-ups, when the 
limitation of motion increases by 90 to 100 percent, the 
veteran still has a 40 to 50 percent ability to perform each 
range of motion.  Such limitation of motion is no more than 
moderate in degree.  

Degenerative joint disease of the veteran's lumbar spine also 
has not objectively been shown to cause ankylosis, favorable 
or unfavorable, forward flexion of the thoracolumbar spine to 
30 degrees or less, or any associated neurological 
abnormality.  Although the veteran reported associated 
erectile dysfunction and left leg numbness during his most 
recent VA examination, the examiner did not objectively 
confirm these reported symptoms.  Rather, he conducted some 
neurological tests and noted no abnormalities.  

As previously indicated, the RO has rated the veteran's low 
back disability under DC 5293, which previously governed 
ratings of intervertebral disc syndrome.  However, based on 
the medical evidence of record, rating the veteran's 
disability under such a diagnostic code is inappropriate.  
The veteran's service-connected low back disability does not 
involve intervertebral disc disease.  X-rays taken during the 
VA examinations did not show such a disease.  In May 2004, 
they reflected maintained disc spaces.

In light of the foregoing, an evaluation in excess of 20 
percent may not be assigned pursuant to the former or revised 
criteria for rating diseases and injuries of the spine.  An 
evaluation in excess of 20 percent also may not be assigned 
pursuant to 38 C.F.R. §§  4.40, 4.45, as interpreted in 
DeLuca, because there is no evidence establishing that, due 
to flare ups of back symptomatology, the veteran suffers 
functional loss to an extent greater than was previously 
discussed.  

The Board concludes that the criteria for an initial 
evaluation in excess of 20 percent for degenerative joint 
disease of the lumbar spine have not been met.  In reaching 
this decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there is no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for degenerative joint disease of the lumbar 
spine, that claim must be denied.

ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

An initial evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.

	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


